Hill, C. J.
1. The law applicable to the issues made by the evidence in this case was fully stated in the opinion of this court when the case was here before. Graves v. Hunnicutt, 8 Ga. App. 99 (68 S. E. 558).
2. Where a case has been before this court on assignment of error to a judgment awarding a nonsuit, and the judgment has been reversed because in the opinion of the court there was some evidence which, under the law, would have authorized a verdict for the plaintiff, and on the second ■ trial the evidence for the plaintiff is substantially the same as it was on the first trial, and the evidence in behalf of the defendant goes only to the extent of raising a conflict on issues of fact, and no error of law is complained of, no question is presented for decision in this court, and the verdict for the plaintiff will not be disturbed.

Judgment affirmed.

Complaint; from city court of Atlanta — Judge Beid.
February 7, 1911.
Q. L. Pettigrew, for plaintiff in error.
George Gordon, Burton Cloud, contra.